                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

UNITED STATES OF AMERICA,                    :        Case No. 3:18CR064

      Plaintiff,                             :        Judge Thomas M. Rose

      v.                                     :

JOHN ELLIOTT,                                :

      Defendant.                             :

      ORDER CORRECTING SERIAL NUMBER OF FIREARM IDENTIFIED IN
       PRELIMINARY ORDER OF FORFEITURE OF PROPERTY (DOC. 23)

      IT IS HEREBY ORDERED THAT:

      1. The Preliminary Order of Forfeiture of Property entered on September 7, 2018, (Doc.

           23) is hereby amended to correct the serial number of the firearm ordered forfeited.

      2. The correct description of the firearm to be forfeited is:

              Kel-Tec, Model PMR-30 .22 caliber handgun, SN: W0E16, with one magazine and

              twenty-four (24) .22 caliber bullets.

      3. All other terms of the Preliminary Order of Forfeiture of Property (Doc. 23) shall

           remain the same.

      4. The Court shall retain jurisdiction to enforce this order; and to amend it as necessary,

           pursuant to Fed. R. Crim P. 32.2(e).

Dated: 10/16/2018

                                             SO ORDERED:

                                             */Thomas M. Rose
                                             __________________________________
                                             THOMAS M. ROSE
                                             UNITED STATES DISTRICT COURT JUDGE
